                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                           ALEXANDRA ROSE RAISMAN,
                                   8                                                        Case No. 18-cv-02479-BLF
                                                        Plaintiff,
                                   9                                                        ORDER GRANTING
                                                 v.                                         ADMINISTRATIVE MOTION FOR
                                  10                                                        EXPEDITED RULING ON MOTION
                                           UNITED STATES OLYMPIC                            TO TRANSFER WITHOUT A
                                  11       COMMITTEE, et al.,                               HEARING; AND DENYING MOTION
                                  12                    Defendants.                         TO TRANSFER
Northern District of California
 United States District Court




                                  13
                                                                                            [RE: ECF 67, 98]
                                  14

                                  15

                                  16          This is one of numerous lawsuits arising out of Dr. Larry Nassar’s shocking sexual abuse
                                  17   of young girls and young women entrusted to his care for medical treatment.1 Eight such actions
                                  18   are pending in federal district courts in California. Seven are pending in the Central District of
                                  19   California before the Honorable Josephine L. Staton, and the eighth – the present case – is pending
                                  20   before the undersigned. All eight actions were filed by the same law firm and all assert claims
                                  21   grounded in Nassar’s abuse.
                                  22          Defendant Nassar was the team doctor for the United States’ women’s Olympic and
                                  23   National gymnastics teams, as well as a doctor in the athletics department at Michigan State
                                  24   University (“MSU”). Plaintiff Alexandra “Aly” Raisman, a former Olympic gymnast, alleges that
                                  25   Nassar sexually abused her and hundreds of other minor girls. She sues him and other individuals
                                  26   and entities she claims knew or should have known that Nassar is a pedophile but “put their quest
                                  27
                                       1
                                  28     Nassar has been convicted of multiple counts of criminal sexual conduct and currently is serving
                                       a lengthy term of imprisonment.
                                   1   for money and medals, above the safety of the Plaintiff and other minor competitive athletes.”

                                   2   Compl. ¶ 1, ECF 34. Those individual and entity defendants are the United States Olympic

                                   3   Committee (“USOC”), USA Gymnastics (“USAG”), former USAG President Steve Penny, former

                                   4   USAG board member Paul Parilla, and MSU.

                                   5          Defendants USAG and Parilla move to transfer the present action to the Central District of

                                   6   California under 28 U.S.C. § 1404(a) so that they may be coordinated with the seven cases

                                   7   pending before Judge Staton. Ms. Raisman opposes transfer. The transfer motion, which has been

                                   8   fully briefed, is set for hearing on February 7, 2019.

                                   9          On November 14, 2018, USAG and Parilla filed an administrative motion to advance the

                                  10   hearing date on the transfer motion or, alternatively, for an expedited ruling on the transfer motion

                                  11   without a hearing. See Motion to Change Time, ECF 98. USAG and Parilla contend that the

                                  12   transfer motion should be adjudicated as soon as possible because this case and the cases before
Northern District of California
 United States District Court




                                  13   Judge Staton are proceeding on two different tracks, requiring duplication of work and risking

                                  14   conflicting rulings on substantially similar motions. USAG and Parilla argue that those issues

                                  15   may be avoided if the Court rules on, and grants, the transfer motion on an expedited basis. Ms.

                                  16   Raisman opposes the administrative motion.

                                  17          For the reasons discussed below, the administrative motion for an expedited ruling on the

                                  18   transfer motion without a hearing is GRANTED and the February 7, 2019 hearing on the transfer

                                  19   motion is VACATED. The transfer motion is DENIED on the bases that Ms. Raisman has

                                  20   declined to consent to transfer and moving parties have not demonstrated that the present action

                                  21   might have been brought in the Central District of California.

                                  22    I.    BACKGROUND

                                  23          The seven actions pending before Judge Staton and the action pending before this Court

                                  24   originally were filed in state courts throughout California by the law firm Manly, Stewart &

                                  25   Finaldi (“Manly”). In September 2017, after filing many of the Nassar cases (but not Ms.

                                  26   Raisman’s), Manly filed a Petition for Coordination before the Judicial Council of California

                                  27   asking that the Nassar cases be transferred to a single court. See Am’d Holm Decl. ISO Transfer

                                  28   Motion ¶ 8 & Exh. A, ECF 67-1. Manly argued among other things that “[t]he legal theories
                                                                                         2
                                   1   against these defendants (institutional and non-institutional) are nearly identical for each action,

                                   2   and the determination of issues is likely to overlap in each action,” and that failure to coordinate

                                   3   would “risk inconsistent or divergent rulings between cases.” Id. The Petition for Coordination

                                   4   was granted in December 2017. See Am’d Holm Decl. ISO Transfer Motion ¶ 9 & Exh. B, ECF

                                   5   67-1. All of the then-pending Nassar cases were transferred to the Honorable Randall J. Sherman

                                   6   of the Orange County Superior Court in January 2018. See Am’d Holm Decl. ISO Transfer

                                   7   Motion ¶ 10 & Exh. C, ECF 67-1.

                                   8          In February 2018, Manly filed the present case on behalf of Ms. Raisman in the Santa

                                   9   Clara County Superior Court. See Notice of Removal, ECF 1. On April 24, 2018, Manly filed an

                                  10   add-on petition requesting that Ms. Raisman’s case be transferred to the Orange County Superior

                                  11   Court for coordination with the other Nassar cases. See Am’d Holm Decl. ISO Transfer Motion ¶

                                  12   12 & Exh. E, ECF 67-1. In support of the add-on petition, Manly argued that Ms. Raisman’s
Northern District of California
 United States District Court




                                  13   claims were “highly similar to those pending in the Coordinated Action” because she alleged,

                                  14   “similar to the allegations of the ‘Coordinated Cases’, that those responsible defendants knew or

                                  15   should have known that Nassar posed a danger to her as a child.” Id. Manly also argued that Ms.

                                  16   Raisman’s case contained “common causes of action with the Coordinated Cases including

                                  17   Negligence, Negligent Supervision, Negligent Hiring, Sexual Harassment (Civil Code §51.9) and

                                  18   others,” and that both Ms. Raisman’s case and the Coordinated Action would involve “challenges

                                  19   to personal jurisdiction (or in the alternative, forum non conveniens) as well as similar pleading

                                  20   challenges.” Id. Finally, Manly argued that “Adding on the instant matter would further justice,

                                  21   promote efficiency for all parties involved, and ultimately, reduce waste, resolution of duplicative

                                  22   issues, and unnecessary costs in litigating these matters. The Plaintiff’s case is so similar to

                                  23   matters set to be litigated, that it is readily apparent common issues of law will predominate the

                                  24   expected jurisdictional challenges.” Id.

                                  25          The petition to add-on Ms. Raisman’s case to the Coordinated Action was never addressed,

                                  26   because the day after it was filed, USOC removed Ms. Raisman’s case from the Santa Clara

                                  27   County Superior Court to the Northern District of California. See Notice of Removal, ECF 1.

                                  28   USOC also removed all but one of the other Nassar cases to the Central District of California,
                                                                                          3
                                   1   where they were assigned to Judge Staton pursuant to the Central District’s General Order 16-05

                                   2   (Related Cases). The single Nassar case which USOC did not remove (because USOC is not a

                                   3   party to that case) remains pending before Judge Sherman in the Orange County Superior Court.

                                   4    I.    ADMINISTRATIVE MOTION FOR EXPEDITED RULING

                                   5          Defendants USAG and Parilla move to shorten time for hearing on the transfer motion or

                                   6   for an expedited ruling on the transfer motion without a hearing. Ms. Raisman opposes the

                                   7   administrative motion.

                                   8           Moving parties contend that a ruling on their transfer motion should be expedited to

                                   9   prevent duplication of work and inconsistent rulings while the transfer motion is pending. For

                                  10   example, in the present case Defendant Penny has filed an ex parte application for a stay of this

                                  11   litigation pending resolution of a criminal prosecution against him in Texas. See Ex Parte

                                  12   Application, ECF 78. Judge Staton has denied a similar ex parte application brought by Penny in
Northern District of California
 United States District Court




                                  13   cases pending before her, but she has allowed Penny to file a noticed motion for stay that she has

                                  14   set for hearing on January 4, 2019. See Holm Decl. ISO of Admin. Motion ¶ 6.a., ECF 98-1. In

                                  15   the present case, USOC, USAG, Parilla, and Penny have filed motions to dismiss under Federal

                                  16   Rules of Civil Procedure 12(b)(2) and/or 12(b)(6), which are set for hearing in January and

                                  17   February 2019. See Motion, ECF 49, 56, 61. In the cases before Judge Staton, USOC, USAG,

                                  18   Parilla, and Penny have filed substantially similar Rule 12 motions. See Am’d Holm Decl. ISO

                                  19   Transfer Motion ¶ 4, ECF 67-1. At least one of the motions filed before Judge Staton is set for

                                  20   hearing on March 15, 2019. See Courtesy Notice, ECF 96.

                                  21          The Court finds it appropriate to address the transfer motion before the scheduled February

                                  22   hearing date. Because the briefing is complete and the issues are clearly addressed, a hearing is

                                  23   not necessary for the Court. Therefore, moving parties’ alternative request to submit the transfer

                                  24   motion for disposition without a hearing is GRANTED and the February 7, 2019 hearing date on

                                  25   the transfer motion is VACATED.

                                  26    II.   MOTION TO TRANSFER

                                  27          USAG and Parilla move to transfer this case to the Central District of California where the

                                  28   other Nassar actions are pending before Judge Staton. Ms. Raisman opposes transfer.
                                                                                        4
                                   1          The motion to transfer is governed by 28 U.S.C. § 1404, which provides in relevant part

                                   2   that: “For the convenience of parties and witnesses, in the interest of justice, a district court may

                                   3   transfer any civil action to any other district or division where it might have been brought or to

                                   4   any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). “[T]he purpose

                                   5   of the section is to prevent the waste of time, energy and money and to protect litigants, witnesses

                                   6   and the public against unnecessary inconvenience and expense.” Van Dusen v. Barrack, 376 U.S.

                                   7   612, 616 (1964) (internal quotation marks and citation omitted).

                                   8          The Ninth Circuit has identified a number of factors which “the court may consider” in

                                   9   deciding whether transfer under § 1404(a) is appropriate: “(1) the location where the relevant

                                  10   agreements were negotiated and executed, (2) the state that is most familiar with the governing

                                  11   law, (3) the plaintiff’s choice of forum, (4) the respective parties’ contacts with the forum, (5) the

                                  12   contacts relating to the plaintiff’s cause of action in the chosen forum, (6) the differences in the
Northern District of California
 United States District Court




                                  13   costs of litigation in the two forums, (7) the availability of compulsory process to compel

                                  14   attendance of unwilling non-party witnesses, and (8) the ease of access to sources of proof.” Jones

                                  15   v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000). The district court may consider

                                  16   these factors “under the statutory requirements of convenience of witnesses, convenience of

                                  17   parties, and the interests of justice.” Fontem Ventures B.V. v. R.J. Reynolds Vapor Co., No. CV

                                  18   16-2286-GW (MRWX), 2016 WL 7496721, at *2 (C.D. Cal. Aug. 8, 2016); see also Cray, Inc. v.

                                  19   Raytheon Co., No. C15-1127JLR, 2016 WL 3254997, at *4 (W.D. Wash. June 13, 2016)

                                  20   (“Because these factors cannot be mechanically applied to all types of cases, the court considers

                                  21   them under the statutory requirements of convenience of witnesses, convenience of parties, and

                                  22   the interests of justice.” (internal quotation marks and citation omitted)).

                                  23          Thus, USAG and Parilla must show that (a) transfer is warranted based on the convenience

                                  24   of parties, convenience of witnesses, and the interests of justice; and (b) all parties have consented

                                  25   to, or the case might have been brought in, the Central District of California.

                                  26          A.      Convenience of Parties, Convenience of Witnesses, and Interests of Justice

                                  27          In the Court’s view, a balancing of the statutory factors – convenience of parties,

                                  28   convenience of witnesses, and the interests of justice – favors transfer here.
                                                                                          5
                                   1                   1.      Convenience of Parties

                                   2           “The plaintiff’s initial choice of forum usually receives some weight, and is given

                                   3   substantial deference if the plaintiff is a resident of the district in which the action is brought.”

                                   4   Headstart Nursery, Inc. v. Palmeri, No. 18-CV-03285-NC, 2018 WL 4961664, at *7 (N.D. Cal.

                                   5   Oct. 12, 2018) (internal quotation marks and citation omitted). However, “a plaintiff’s preference

                                   6   in forum is given less weight if a case is in federal court only because the defendant removed it.”

                                   7   Mobilitie Mgmt., LLC v. Harkness, No. 8:16-cv-01747-JLS-KES, 2016 WL 10880151, at *4 (C.D.

                                   8   Cal. Nov. 28, 2016). Ms. Raisman did not choose the Northern District of California – her case is

                                   9   here only because it was removed by USOC. Ms. Raisman does not reside in the district. See

                                  10   Compl. ¶ 4 (Ms. Raisman resides in Massachusetts), ECF 34. Ms. Raisman filed suit in the Santa

                                  11   Clara County Superior Court because Nassar molested her in Santa Clara County. Opp. at 6, ECF

                                  12   72. However, Ms. Raisman’s complaint makes clear that Nassar’s horrific conduct occurred not
Northern District of California
 United States District Court




                                  13   only in Santa Clara County but also “at the Karolyi Ranch in Huntsville, Texas, in Japan, and

                                  14   other locations across the United States and internationally, including Europe and Australia.”

                                  15   Compl. ¶ 5, ECF 34. Ms. Raisman herself sought to transfer the case to the Orange County

                                  16   Superior Court prior to removal. Under these circumstances, Ms. Raisman’s choice of forum is

                                  17   given a slight amount of weight.

                                  18           With respect to Defendants, Parilla resides in Orange County and therefore would find the

                                  19   Central District more convenient than the Northern District. See Transfer Motion at 9, ECF 67.

                                  20   The other Defendants appear to be non-residents of California, and nothing in the record indicates

                                  21   that they would find one district more convenient than the other. Although moving parties suggest

                                  22   that the Central District of California would be more convenient to some Defendants because their

                                  23   attorneys are located there, most courts have found that the location of counsel should be afforded

                                  24   little if any weight in a § 1404(a) analysis. See Wilson v. Walgreen Co., No. C-11-2930 EMC,

                                  25   2011 WL 4345079, at *5 (N.D. Cal. Sept. 14, 2011) (collecting cases).

                                  26           In summary, Ms. Raisman’s choice of forum weighs slightly against transfer and Parilla’s

                                  27   residence in the Central District weighs slightly in favor of transfer. The other Defendants would

                                  28   find either district equally convenient. Accordingly, this factor is neutral.
                                                                                           6
                                   1                  2.      Convenience of Witnesses

                                   2          This factor also is neutral, as the witnesses in this case are located across the United States.

                                   3   See Am’d Holm Decl. ISO Transfer Motion ¶ 5, ECF 67-1. Nothing in the record indicates that

                                   4   the witnesses would find either district more convenient.

                                   5                  3.      Interests of Justice

                                   6          Several district courts within the Ninth Circuit have found the interests of justice factor to

                                   7   be the most important when evaluating a § 1404(a) motion. See, e.g., IHS Concepts, Inc. v.

                                   8   BonWorth, Inc., No. CV 18-01428-RSWL-MRW, 2018 WL 3244496, at *5 (C.D. Cal. Apr. 17,

                                   9   2018) (“The interests of justice consideration is the most important factor a court must consider,

                                  10   and may be decisive in a transfer motion even when all other factors point the other way.”

                                  11   (internal quotation marks and citation omitted)); Amazon.com v. Cendant Corp., 404 F. Supp. 2d

                                  12   1256, 1261 (W.D. Wash. 2005) (“The interest of justice factor is the most important of all.”).
Northern District of California
 United States District Court




                                  13   “Litigation of related claims in the same tribunal is strongly favored because it facilitates efficient,

                                  14   economical and expeditious pre-trial proceedings and discovery and avoids duplicitous litigation

                                  15   and inconsistent results.” Amazon.com v. Cendant Corp., 404 F. Supp. 2d at 1261 (internal

                                  16   quotation marks, citation, and alteration omitted). As discussed above, seven other Nassar actions

                                  17   are pending in the Central District before Judge Staton. The present case is the only outlier, which

                                  18   Ms. Raisman’s own counsel previously recognized should be coordinated with the other Nassar

                                  19   actions pending in California.

                                  20          Because the convenience factors are neutral and the interests of justice factor strongly

                                  21   favors transfer, the Court finds that on balance the statutory factors favor of transfer to the Central

                                  22   District of California. However, the Court cannot order transfer because Ms. Raisman has

                                  23   declined to consent to the Central District of California and moving parties have failed to

                                  24   demonstrate that this action might have been brought in the Central District.

                                  25          B.      District to Which Parties Consent or in Which Case Might Have Been Brought

                                  26          Even when the statutory factors discussed above favor transfer, the Court may order

                                  27   transfer of venue under § 1404(a) only “to any other district or division where it might have been

                                  28   brought or to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a).
                                                                                          7
                                   1                     1.   District to Which All Parties Have Consented

                                   2          Prior to 2012, § 1404(a) permitted transfer of a civil action only “to any other district or

                                   3   division where it might have been brought.” 28 U.S.C. § 1404(a) (West 2011). “Congress

                                   4   amended § 1404(a) in 2011 to state that cases can be transferred to any other district or division

                                   5   where it might have been brought or to any district or division to which all parties have

                                   6   consented.” Zaklit v. Glob. Linguist Sols., LLC, No. CV 13-08654 MMM (MANx), 2014 WL

                                   7   12521725, at *10 n.74 (C.D. Cal. Mar. 24, 2014) (emphasis added).

                                   8          USAG and Parilla represent that although all other parties consent to transfer of this case to

                                   9   the Central District of California, Ms. Raisman does not. See Transfer Motion at 3, ECF 67. Ms.

                                  10   Raisman argues that her consent, or lack thereof, is irrelevant to the § 1404(a) inquiry. She cites

                                  11   Hoffman v. Blaski, 363 U.S. 335, 343-44 (1960), in which the Supreme Court held that “the power

                                  12   of a District Court under § 1404(a) to transfer an action to another district is made to depend not
Northern District of California
 United States District Court




                                  13   upon the wish or waiver of the defendant but, rather, upon whether the transferee district was one

                                  14   in which the action ‘might have been brought’ by the plaintiff.” Ms. Raisman also cites a District

                                  15   of Connecticut decision which relied on Hoffman to conclude that “[t]he Supreme Court’s

                                  16   authoritative construction of the language of § 1404(a) compels the Court to rule that it is without

                                  17   power to transfer this case to the Southern District of New York despite the consent of all the

                                  18   parties in the action.” Silver v. Goodman, 234 F. Supp. 415, 417-18 (D. Conn. 1964).

                                  19          Ms. Raisman fails to recognize that Hoffman and Silver were decided before the 2011

                                  20   amendment which added the language permitting a district court to transfer a case “to any district

                                  21   or division to which all parties have consented,” so long as transfer is warranted based on the

                                  22   convenience of parties, convenience of witnesses, and interests of justice. “[T]he 2011

                                  23   amendment to § 1404(a) added that a district court may also transfer an action to any district or

                                  24   division to which all parties have consented, thereby abrogating in part the Hoffman decision.”

                                  25   United States v. Guthrie, No. 5:13-CV-00005-SLG, 2014 WL 12607713, at *1 n.11 (D. Alaska

                                  26   July 25, 2014).

                                  27          Consequently, if Ms. Raisman had consented to the Central District of California, this

                                  28   Court would have granted the transfer motion under § 1404(a). Should Ms. Raisman reconsider
                                                                                         8
                                   1   her position on consenting to transfer, the parties may so advise the Court.

                                   2                   2.       District in Which Action Might Have Been Brought

                                   3            Absent consent of all parties, the Court may transfer the action only to a “district or

                                   4   division where it might have been brought.” Generally, a civil action may be brought in:

                                   5            (1) a judicial district in which any defendant resides, if all defendants are residents
                                                of the State in which the district is located;
                                   6
                                                (2) a judicial district in which a substantial part of the events or omissions giving
                                   7            rise to the claim occurred, or a substantial part of property that is the subject of the
                                                action is situated; or
                                   8
                                                (3) if there is no district in which an action may otherwise be brought as provided
                                   9            in this section, any judicial district in which any defendant is subject to the court’s
                                                personal jurisdiction with respect to such action.
                                  10

                                  11   28 U.S.C. § 1391(b).

                                  12            USAG and Parilla have not even addressed § 1391(b) in attempting to show that Ms.
Northern District of California
 United States District Court




                                  13   Raisman’s action might have been brought in the Central District of California. Instead, moving

                                  14   parties focus their arguments on the fact that Ms. Raisman previously sought transfer of the case to

                                  15   the Orange County Superior Court under state law provisions for coordination of cases. Moving

                                  16   parties cite no authority for the proposition that Ms. Raisman’s prior add-on petition, filed before

                                  17   removal of this case to federal district court, has any relevance to the inquiry of whether this action

                                  18   might have been brought in the Central District of California under the general venue statute cited

                                  19   above.

                                  20            Clearly, the action could not have been brought in the Central District of California under

                                  21   subsection (b)(1), as all defendants are not residents of the state in which the district is located

                                  22   (California). It may be that Ms. Raisman suffered abuse from Nassar in the Central District of

                                  23   California, and thus that the action might have been brought in the Central District under

                                  24   subsection (b)(2). However, moving parties have not demonstrated as much, and the record does

                                  25   not indicate that any abuse occurred in the Central District of California.

                                  26            Because Ms. Raisman does not consent to the Central District of California and moving

                                  27   parties have not demonstrated that this action might have been brought in the Central District of

                                  28   California, the transfer motion must be DENIED.
                                                                                            9
                                   1    III.   ORDER

                                   2           (1)   The administrative motion for an expedited ruling on the transfer motion without a

                                   3                 hearing is GRANTED and the February 7, 2019 hearing on the transfer motion is

                                   4                 VACATED; and

                                   5           (2)   The motion for transfer of this case to the Central District of California pursuant to

                                   6                 28 U.S.C. § 1404(a) is DENIED.

                                   7

                                   8   Dated: November 20, 2018

                                   9                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  10                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       10
